DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kley (U.S. Patent Application Publication Number 20080315092, from hereinafter “Kley”).
In regards to claim 15, Kley teaches a probe holder for holding a conductive cantilever for use in a scanning probe microscope, the holder comprising a first electrode positioned such that a capacitor is formed across a gap between the first electrode and a second electrode, wherein the second electrode is formed by the conductive cantilever (paragraph 0204).
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Komenko et al. (U.S. Patent Application Publication Number 20190162600, from hereinafter “Komenko”).
In regards to claim 15, Komenko teaches a probe holder for holding a conductive cantilever for use in a scanning probe microscope, the holder comprising a first electrode positioned such that a capacitor is formed across a gap between the first electrode and a second electrode, wherein the second electrode is formed by the conductive cantilever (paragraph 0034).
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchitani et al. (U.S. Patent Number 5417312, from hereinafter “Tsuchitani”).
In regards to claim 15, Tsuchitani teaches a probe holder for holding a conductive cantilever for use in a scanning probe microscope, the holder comprising a first electrode positioned such that a capacitor is formed across a gap between the first electrode and a second electrode, wherein the second electrode is formed by the conductive cantilever (claims 10 and 26).
Allowable Subject Matter
Claims 1-14 and 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to independent claims 1 and 10, the closest prior art cited above fails to teach at least a first resistor arranged in series between the voltage source and either one of the first electrode and the second electrode so as to form an RC circuit for damping vibration of the conductive cantilever.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881